Exhibit 10.1
 
TECHNOLOGY LICENSE AGREEMENT
 
AGREEMENT made as of the [____] day of January, 2015 by and between Methes
Energies Canada, Inc. with offices at 4170 Sladeview Crescent, Unit 5,
Mississauga L5L 0A1 Canada (“Licensor”), and _____________________ (“Licensee”).
 
W I T N E S S E T H:
 
WHEREAS, Licensor is the owner of drawings, processes, methods, techniques,
know-how, intellectual property, software including source code, trademark and
other proprietary rights used in connection with the manufacture of equipment to
produce biodiesel fuel; and
 
WHEREAS, Licensee desires to License all of the information including drawing
and software including source code in order to have the ability to manufacture
at its own location in the United States Licensor’s biodiesel processor with a
rated capacity of 3,000 liters per hour (the “BD Processor”).
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
Licensor and Licensee do hereby respectively grant, covenant and agree as
follows:
 
1.           License
(a)           Subject to the terms and conditions of this Agreement, Licensor
agrees to grant to Licensee a 99 year non-exclusive license to use the drawings,
knowhow, list of parts and source code of the operating system of the BD
Processor in order for Licensee to be able to build and manufacture BD Processor
for its own use, in the United States of America (“USA”).
(b)           Licensee may use the information provided by Licensor to build an
unlimited number of BD Processors in the USA only.
(c)           Licensee may only build and manufacture BD Processor for its own
use only and agrees not to compete with Licensor by offering or selling BD
Processor  to third parties in the USA or other jurisdictions.
 
2.           License and Trademark
(a)           Licensor is not granting a license to the Licensee for the use of
Licensor’s trademark.
(b)           Licensee may trademark its biodiesel processor in the USA only.
(c)           Licensee agrees that Licensor will be able to disclose that
Licensee’s biodiesel processor was designed using Licensor’s knowhow and
technology regardless of the name Licensee chooses to name its biodiesel
processor.
 
3.           Compensation
(a)            For and in consideration for this technology, Licensee shall pay
to Licensor $4,000,000 before February 20th, 2015.
(b)           In addition, Licensee shall pay Licensor $100,000 for each of the
first forty (40) biodiesel processors that Licensee will manufacture.  Such
payment shall be due within ten (10) days of the completion of each processor.

(c)           Licensee shall advise Licensor in writing each time it begins the
manufacture of any biodiesel processor and shall keep Licensor appraised of the
expected date of completion thereof.


4.           Improvements
(a)            Licensee may improve the technology provided by Licensee and keep
the rights to the improvements.
(b)           Licensee shall keep any improvements to the technology
confidential and Licensee will not share any improvements with any third party.


5.           Cooperation and Support
(a)            Licensee and Licensor both agree to cooperate with each other.
Licensor agrees to work with Licensee in the manufacturing process of the first
five (5) biodiesel processors. Licensor and Licensee will agree, under a
separate agreement, on the cost and expenses associated with such support and
services.
(b)           Licensee and Licensor may work together on other technologies,
products and services. Licensor acknowledges that it is to its benefits to help
Licensee and Licensee acknowledges that it is to its benefit as well. Other
projects, technologies, products and services are not included as part of this
agreement except for clause 5 (a).
 
 
1

--------------------------------------------------------------------------------

 
 
6.           Confidentiality
Licensee and Licensor acknowledge that all information relating to the business
and operations of each party hereto including each party’s respective affiliates
that the other party learns or has learned during or prior to the Term of this
Agreement, are the valuable property of such party.  Both parties acknowledge
the need to preserve the confidentiality and secrecy of the foregoing and agree
that, both during and after the Term of this Agreement, neither party shall use
or disclose same, except for such use that is permitted under this
Agreement.  Both parties shall take all necessary steps to ensure that use by
such party or by such party’s contractors shall preserve in all respects such
confidentiality and secrecy. The provisions of and the obligations of the
parties hereto under this section shall survive the expiration or any
Termination of this Agreement.
 
7.           Representations and Warranties
(a)           As of the date hereof, Licensor represents and warrants that it
has full right, power and authority to enter into this Agreement and to perform
all of its obligations hereunder including, without limitation, all right, title
and interest in the technology.  Except for the foregoing, Licensee acknowledges
that Licensor has not made, nor is Licensor herewith or hereby making, any
representation or warranty of any kind with respect to Licensor, the technology
or the prospects of the business to be conducted by Licensee hereunder.
(b)           Licensee represents and warrants that it has full right, power,
authority and financial resources to enter into this Agreement and to perform
all of its obligations hereunder and that it has had the opportunity to have
this Agreement translated and to provide a copy hereof to legal counsel of its
own choosing prior to the execution hereof, has consulted with such legal
counsel with respect hereto and the transactions contemplated hereby and has
received from such legal counsel an explanation that it deems satisfactory as to
the nature and scope of the terms and conditions of this Agreement and
obligations hereunder. Licensee further represents, warrants and covenants that
it shall comply with all laws, regulations, and rules of relevant public
authorities in the Territory and shall procure and maintain all licenses,
permits, approvals and authorizations necessary to lawfully conduct the business
as contemplated hereby.
 
8.           Notice.
All reports, approvals, requests, demands and notices required or permitted by
this Agreement to be given to a party shall be in writing and shall be deemed to
be duly given if personally delivered, if mailed by internationally-recognized
overnight courier or mail service, such as UPS, DHL or Federal Express, to the
party concerned at the addresses set forth below (or at such other address as a
party may specify from time to time in writing):
 
If to Licensor:
 
Methes Energies Canada, Inc.
4170 Slade View Crescent.
Unit 5 Mississauga, L5L 0A1 Canada
Attn: Michel Laporte, Chairman & CEO
If to Licensee:
 
___________________________
 
___________________________
 
___________________________
 
 
9.           Assignability; Binding Effect
(a)           The performance of Licensee hereunder is of a personal nature and,
therefore, neither this Agreement nor any of the rights granted to Licensee
hereunder may be assigned, sublicensed  and any such attempted assignment,
sublicense or transfer, whether voluntary or by operation of law, shall be void
and of no force or effect and shall constitute an incurable default hereunder;
provided however, that the original Licensee, with the advance written approval
of the Licensor which shall not be unreasonably withheld, shall have the right
to assign this Agreement and any of the rights granted hereunder to a new party
for that party’s own use in building and installing BD Processors at fossil fuel
oil refineries and biodiesel blending facilities.   The direct or indirect
transfer or issuance of any shares or other equity interests of Licensee shall
be deemed a violative assignment hereof and also shall constitute an incurable
default hereunder if such transfer or issuance shall limit or reduce the rights
or ability of the current owners of Licensee to control the business and affairs
of Licensee.
(b)           This Agreement shall inure to the benefit of and shall be binding
upon the parties, Licensor’s successors and assigns and Licensee’s permitted
successors and assigns.
 
 
2

--------------------------------------------------------------------------------

 
 
10.           Miscellaneous
 
(a)           This Agreement shall be construed and interpreted in accordance
with the laws of the State of New York, U.S.A. applicable to agreements made and
to be performed in said State.  Any action between the parties arising out of
and/or relating to this Agreement shall be brought exclusively in the courts of
the Province of Ontario, Canada.
(b)           This Agreement contains the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof, supersedes
all prior oral or written understandings and agreements relating thereto and may
not be modified, discharged or terminated, nor may any of the provisions hereof
be waived, orally.
(c)           Nothing herein shall be construed to constitute the parties hereto
as partners or as joint venturers, or either as agent of the other, and Licensee
may not obligate or bind Licensor in any manner whatsoever.
(d)           No waiver by either party, whether express or implied, of any
provision hereof, or of any breach or default thereof, shall constitute a
continuing waiver of such provision or of any other provision of this
Agreement.  Also, if for any reason any acts or omissions by Licensee hereunder
not in conformance with any of the requirements hereof are not objected to by
Licensor from time to time, such a failure to object shall not be deemed a
waiver by Licensor of any such requirement and Licensor may insist upon due
performance thereof by Licensee at any time.
 
(e)           If any provision or any portion of any provision of this Agreement
shall be held to be void or unenforceable, the remaining provisions of this
Agreement and the remaining portion of any provision held void or unenforceable
in part shall continue in full force and effect.
(f)           This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Agreement to be drafted.  Also, as used in this Agreement, the term “including”
means “including, but not limited to” unless otherwise specifically provided.
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
METHES ENERGIES CANADA, INC.

 
By:________________________________
 
Michel G. Laporte, Chairman & CEO
 
___________________________________
 
By:________________________________
 
 
3

--------------------------------------------------------------------------------

 
 